department of the treasury internal_revenue_service washington d c government entities division mar 201i uniform issue list se tep rat - legend taxpayer a decedent b ira c financial_institution d trust e state f company g ira h dear _ december december this letter is in response to a request for a letter_ruling dated date as supplemented by e-mail correspondence dated august august august and february and and march of a distribution from decedent b's individual_retirement_account ira h under sec_408 of the internal_revenue_code code submitted by your authorized representatives concerning the proper treatment the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent b was born on and died on while a resident of state f state f is a community_property_state taxpayer a who was married to decedent b for twenty-one years was born on _ at the time of his death decedent b maintained ira c with financial_institution d decedent b had not named a beneficiary for ira c pursuant to the default provisions of ira c the beneficiary thereof is decedent b’s estate on eeeee taxpayer a and decedent b trustmakers pursuant to article one sec_1 executed a revocable_trust declaration creating trust e with company g initially taxpayer a and decedent b were the co-trustees of trust e pursuant to article sec_3 of trust e at the death of decedent b taxpayer a and company g became the co-trustees of trust e dededent b died testate and under his last will and testament will article three sec_1 left all of his property of whatever nature and kind in his estate to trust e the residue of decedent b’s estate included ira c death taxpayer a and decedent b resided in state f property law of state f provides that taxpayer a is entitled to one-half of the assets in ira c at the time of decedent b’s article eight sec_1 of trust e provides that upon the death of the first one of us to die our trustee shall divide the trust property into two separate trusts to be known as the marital trust and the family_trust article eight sec_1a of trust e provides the marital trust shall consist of the surviving trustmaker’s interest in the community portion of the trust property if any and his or her separate portion of the trust property in addition the marital trust shail be the fractional share of the deceased trustmaker’s trust property article four of trust e generally provides that the trustee is empowered to do all things appropriate for the orderly administration of the trust estate article nine sec_1a of trust e provides our trustee shall allocate all of the surviving trustmaker’s separate portion of the trust property and all of the surviving trustmaker’s community portion of the trust property if any to marital share one article nine sec_1b of trust e provides marital share two and three shall consist of the deceased trustmaker’s property passing to the marital trust which shall be allocated between these shares as provided in sec_2 of this article article nine sec_3b of trust e provides that our trustee shall pay to or apply for the benefit of the surviving trustmaker such amounts from the principal of marital share one as the surviving trustmaker may at any time request in writing no limitation shall be placed on the surviving trustmaker as to either the amount of or reason for such invasion of principal article nine section 6a of trust e provides in summary that the trustees of trust e may elect to receive distributions from any qualified_retirement_plan including an individual_retirement_arrangement for which trust e is named as beneficiary either in installments or in a lump sum y t article sec_3f of trust e provides that our trustee is specifically authorized to make divisions and distributions of the trust property either in cash or in_kind or partly in cash and partly in_kind or in any proportion it deems advisable it shall be under no obligation or responsibility to make pro_rata divisions and distributions in_kind our trustee may allocate specific property to any beneficiary or share although the property may differ in_kind from the property allocated to any other beneficiary or share article sec_11e of trust e provides that the validity of this trust shall be determined by reference to the laws of state f sec_113 of title of the state f property code for trusts provides when distributing trust property or dividing or terminating a_trust a trustee may make distributions in divided or undivided interests allocate particular assets in proportionate or disproportionate shares value the trust property for the purpose of acting under subdivision or and adjust the distribution division or termination for resulting differences in valuation in accordance with article nine sec_1a of trust e taxpayer a’s one-half of ira c her community_property interest in said ira c was allocated to the marital trust created under the provisions of trust e and further allocated to marital share one in sanaaaneee as part of the initial funding of the family and marital sub-trusts of trust e and pursuant to sec_113 of title of the state f property code and article sec_3f of trust e the trustee and taxpayer a individually exchanged community_property interests including decedent b’s community_property interest in ira c such that the entirety of the ira was the property of taxpayer a decedent b’s community_property interest in ira c was exchanged for taxpayer a’s community_property interest in an asset of equivalent value pursuant to article nine sec_1b of trust e the trustee allocated to marital shares two and three all of decedent b’s property passing to the marital trust the entire account balance of ira c was now allocated to marital share one on _ in order to satisfy the required_minimum_distribution rules of sec_401 of the code and pursuant to the terms of trust e all of the assets of ira c were transferred in a trustee-to-trustee transfer into an ira in the estate’s name ira h with financial_institution d based on the above facts and representations you request the following rulings ira h will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer a taxpayer a is eligible to roll over or have transferred by means of a trustee-to- trustee transfer the proceeds of ira h into an ira set up and maintained in her own name either with the present custodian or to a different custodian as long as the rollover of such distribution occurs no later than the day from the date said proceeds of ira h are distributed to the trustees of trust e taxpayer a will not be required to include in gross_income for federal_income_tax purposes in the year of distribution any portion of the proceeds distributed from ira h which are subsequently rolled over or transferred pursuant to the second ruling above from ira h into an ira set up and maintained in her own name with respect to your ruling requests sec_408 of the code provides that except as otherwise provided any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides in summary that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution sec_408 of the code provides that the term inherited ira means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 a surviving_spouse who acquires a decedent’s ira after and as a result of the death of an ira owner will be able to roll over the decedent's ira into an ira set up an maintained in the name of the surviving_spouse sec_408 of the code provides generally that sec_408 does not apply to any amount required to be distributed pursuant to sec_408 on date final income_tax regulations regulations were published in the federal_register with respect to code sec_401 and sec_408 see also 2002_19_irb_852 date sec_1_408-8 question and answer of the regulations provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust the preamble to the regulations provides in relevant part that a surviving_spouse who actually receives a distribution from a deceased spouse's ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased’s ira as long as the rollover is accomplished within the requisite 60-day period a rollover may be accomplished even if ira assets pass through either a_trust and or an estate generally if the proceeds of a decedent's ira are payable to either a_trust or an estate or both and are paid to the trustee of the trust who then pays them to the decedent’s surviving_spouse as the beneficiary of the trust the surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general shall not be eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply in a case where even though the surviving_spouse is not the sole trustee of the decedent's trust she has sole authority and discretion under the trust language to pay the ira proceeds to herself the ira proceeds and roll over the amounts into an ira set up and maintained in her name in such a case the surviving_spouse may then receive in this case although decedent b had not named a beneficiary for his ira under the default provisions of ira c his estate became the beneficiary thereof pursuant to his will decedent b left the residue of his estate including ira c now renamed ira h to trust e taxpayer a is a co-trustee of trust e and decedent b’s surviving_spouse additionally with respect to any code sec_408 implications the service notes that under the property laws of state f ira c now renamed ira h constituted community_property at the death of decedent b furthermore state f property law also governed the interpretation of trust e pursuant to the language of trust e one- half of ira c had to be allocated to the marital trust and further allocated to marital share one the co-trustee and taxpayer a individually exchanged community_property interests including decedent b’s community_property interest in ira c such that the entirety of the ira was the property of taxpayer a decedent b’s community_property interest in ira c was exchanged for taxpayer a’s community_property interest in an asset of equivalent value the entire account balance of ira c was now allocated to marital share one the service notes that determining if ira c was is community_property and as such which of the sub-trusts was to receive ira c lies outside the scope of code sec_408 once ira c now renamed ira is properly allocated to marital share one pursuant to the terms of trust e and the property law of state f the service must apply the requirements of code sec_408 to determine whether ira c now renamed ira h may be contributed into an ira set up and maintained in the name of taxpayer a on all the assets in ira c were transferred to ira h as a trustee-to- trustee transfer the co-trustees of trust e intend to demand a single sum payment of the entire account balance of ira h which is authorized by article nine section 6a of truste the co-trustees of trust e will then pay to taxpayer a the entire account balance of ira h upon her request for payment the co-tustees have no discretion with respect to such payment since the language of trust e allows taxpayer a to request payment to herself of all or a portion of the principal of marital share one of trust e taxpayer a then intends to transfer by means of a rollover_contribution the entire account balance of ira h to a separate ira set up and maintained in taxpayer a’s name no later than the day from the date the ira h proceeds are distributed to the co-trustees of trust e we note that under the facts stated above the provisions of trust e give taxpayer a the right to receive all or any portion of the principal of marital share one which includes ira h upon her request for payment the co-trustees of trust e have no authority to prevent taxpayer a from receiving ira h under this set of facts we believe it is appropriate to treat taxpayer a as the payee and beneficiary of ira h for purposes of sec_408 and sec_408 of the code therefore with respect to your ruling requests we conclude that ira h will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to taxpayer a is eligible to roll over or have transferred by means of a trustee-to- taxpayer a trustee transfer the proceeds of ira h into an ira set up and maintained in her own name either with the present custodian or to a different custodian as long as the rollover of such distribution occurs no later than the day from the date said proceeds of ira h are distributed to the trustees of trust e taxpayer a will not be required to include in gross_income for federal_income_tax purposes in the year of distribution any portion of the proceeds distributed from ira h which are subsequently rolled over or transferred pursuant to the second ruling above from ira h into an ira set up and maintained in her own name this letter_ruling assumes that ira c and the recipient ira ira h set up and maintained in the name of taxpayer b’s estate meet the requirements of code sec_408 at all times relevant thereto it also assumes that iras c and h are community_property as represented and that the rollover ira to be set up by taxpayer a will meet the requirements of code sec_408 at all times relevant thereto finally it assumes that taxpayer a’s rollover of the ira h distribution will be made within the time frame referenced in code sec_408 this letter_ruling does not authorize taxpayer a’s contribution of amounts required to be distributed under code sec_401 applicable to iras pursuant to code sec_408 if any into her rollover ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact i d at sincerely yours clarmer watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
